Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 10/7/20, is a national stage entry of PCT/CN2019/081674, International Filing Date: 04/08/2019. PCT/CN2019/081674 claims foreign priority to PCT/CN2018/082191, filed 04/08/2018. A certified copy of the foreign priority document is of record. 

Status of Claims and Response to Restriction Requirement
Claims 1, 7-9, 12-18, 20-29, and 42-47 are pending as of the response filed on 4/6/22. Claims 2-6, 10-11, 19, and 30-41 have been canceled. Applicant’s election without traverse of cetuximab as the EGFR inhibitor; cobimetinib as the MEK ½ inhibitor; palbociclib as the CDK 4/6 inhibitor; and colorectal cancer as the type of cancer to be treated in the reply filed on 4/6/22 is acknowledged. Applicants have submitted the elected species are encompassed by claims 1, 7-9, 15-16, 21-25, 27-29, and 42-47, however, the examiner submits the elected combination is additionally not encompassed by claim 24. The examiner submits the elected combination is encompassed by claims 1, 7-9, 15-18, 21-23, 25, 27-29, and 42-47. The species election is made final. 
The elected combination of cetuximab, cobimetinib, and palbociclib has been found to be free of the prior art in consideration of Applicants’ evidence of enhanced tumor growth inhibition with this combination (Table 9 in specification). Therefore, in accordance with MPEP 803.02, examination was extended to the combination of cetuximab as the EGFR inhibitor; PD0325901 as the MEK ½ inhibitor; and palbociclib as the CDK 4/6 inhibitor. 
Claims 12-14, 20, 24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/22.
Claims 1, 7-9, 15-18, 21-23, 25, 27-29, and 42-47 were examined. Claims 1, 7-9, 15-18, 21-23, 25, 29, 42-44, and 47 are rejected. Claims 27-28 and 45-46 are objected to. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et. al., WO 2018218633 A1 (publ. 12/6/2018, international filing date 6/2/2017, cited in the IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The claims are drawn to a composition comprising: an EGFR inhibitor; a MEK ½ inhibitor; and a CDK 4/6 inhibitor, wherein the composition doesn’t comprise a BRAF inhibitor; and a kit.
Zhang discloses a combination therapy for cancers comprising (a) an EGFR inhibitor, (b) an MEK inhibitor, and (c) a CDK 4/6 inhibitor (title & abstract; p. 1, all para). Zhang further discloses a kit comprising  (a), (b), and (c) as disclosed above in a composition (p. 3, para before Brief description of the drawings). Zhang particularly discloses the combination of (a), (b), and (c), which doesn’t further comprise a BRAF inhibitor (pp. 35-36, Table E6, see E + T + P column). Zhang therefore anticipates the claims.

Claim(s) 1 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et. al., WO 2018223022 A1 (publ. 12/6/2018, foreign priority appl. filing date 6/2/2017; cited in the IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Wei discloses a combination therapy for cancers comprising (a) an EGFR inhibitor, (b) an MEK inhibitor, and (c) a CDK 4/6 inhibitor (title & abstract; p. 1, all para). Wei further discloses a kit comprising  (a), (b), and (c) as disclosed above in a composition (p. 3, para before Brief description of the drawings). Wei particularly discloses the combination of (a), (b), and (c), which doesn’t further comprise a BRAF inhibitor (pp. 34-35, Table E6, see E + T + P column). Wei therefore anticipates the claims.


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-8, 15-18, 21, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klampfer, US 20170027951 A1, publ. 2/2/2017, in view of Pek et. al., Oncogene, vol. 36, pp. 4975-4986, publ. 5/1/2017 (cited in the IDS).
The claims are drawn to a composition comprising (a) an EGFR inhibitor, cetuximab; (b) an MEK ½ inhibitor, PD0325901; and (c) a CDK 4/6 inhibitor, palbociclib; wherein the composition doesn’t comprise a BRAF inhibitor. The claims are also drawn to a method of treating or delaying the progression of colorectal cancer in a subject comprising administering to the subject an effective amount of: (a) an EGFR inhibitor; (b) an MEK ½ inhibitor; and (c) a CDK 4/6 inhibitor, palbociclib; wherein the subject has cancer or is at risk of developing a colorectal cancer that has a BRAF mutation. 
Klampfer teaches compositions and methods of treating a cancer comprising administration of a combination of an EGFR inhibitor and a MEK or MET inhibitor (title & abstract; para [0004]). Klampfer further teaches the survival rate of patients with metastatic colorectal cancer (CRC) has significantly improved recently due to the availability of anti-EGFR monoclonal antibodies such as cetuximab, however, the presence of KRAS mutations reduce the clinical benefit; even among WT KRAS CRC patients, only a small subset are responsive to EGFR inhibitors alone (para [0002]). Klampfer teaches a specific embodiment of treating colorectal cancer, such as an adenocarcinoma comprising administering to a patient an effective amount of the combination of an EGFR inhibitor and a MEK or MET inhibitor (para [0007], [0145-0146]). Treatment of metastatic CRC is taught (para [0032]). Klampfer exemplifies cetuximab as an EGFR inhibitor (para [0053], [0076]). PD0325901 is taught as an example of an MEK inhibitor (para [0062]). Klampfer teaches the method for decreasing resistance of a cancer to treatment with an EGFR inhibitor (para [0009]), and further teaches treatment of subjects having CRC with a mutant KRAS gene (para [0137-0138]), or a mutant BRAF V600E mutation (para [0152]). Klampfer teaches the combination of the EGFR inhibitor, gefitinib, and MEK inhibition synergistically inhibited growth of RKO (CRC line) cells (para [0189-0191]). Klampfer teaches administration of the combination can be continuous or intermittent (para [0039]). 
Klampfer doesn’t teach combination with a CDK 4/6 inhibitor, palbociclib. 
Pek et. al. teaches KRAS mutations are found in about 50% of all colorectal cancers (CRC), being one of the main and earliest drivers of tumorigenesis and disease progression; while treatment of CRC has improved with the use of the EGFR monoclonal antibody inhibitor, cetuximab, the emergence of KRAS mutations has been implicated in the emergence of cetuximab resistance (p. 4975, 1st para of Intro). Pek teaches the MEK inhibitor, PD0325901 was evaluated in CRC cell lines, alone or in combination with the CDK 4/6 inhibitor, palbociclib; combination of PD0325901 and palbociclib resulted in a reduction of the EC50 of PD0325901 in several KRAS mutant CRC lines, as well as in a BRAF V600E mutant CRC line, RKO, indicating CDK 4/6 activity is important in BRAF mutant tumors (p. 4976, left col., last para-right col., top para). Pek further teaches palbociclib increases the sensitivity of KRAS and BRAF mutant CRC to the MEK inhibitor, PD0325901, but to reduce the cytotoxic effects of the MEK inhibitor towards normal colon epithelial cells (p. 4976, left col., last para-right col., top para). Pek additionally teaches the combination of palbociclib and PD0325901 to significantly inhibit proliferation of KRAS dependent and BRAF mutant CRC, but not in KRAS independent CRC or in normal colon epithelial cells (p. 4976, right col., middle para). Furthermore, Pek teaches mouse xenograft models of BRAF V600E mutant CRC and KRAS mutant CRC demonstrated a significant reduction in tumor growth when administered the combination of PD0325901 (20-25 mg/kg) and palbociclib (50 mg/kg) (p. 4980, left col., para before Discussion; p. 4984, Fig. 6). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims to have arrived at a composition comprising: (a) an EGFR inhibitor, cetuximab; (b) an MEK ½ inhibitor, PD0325901; and (c) a CDK 4/6 inhibitor, palbociclib; wherein the composition doesn’t comprise a BRAF inhibitor, a kit comprising the combination, and a method of treating or delaying the progression of colorectal cancer in a subject comprising administering to the subject an effective amount of the combination, wherein the subject is not administered a BRAF inhibitor, in consideration of Klampfer and Pek. Klampfer teaches methods of treating cancer, with colorectal cancer exemplified, and decreasing resistance to therapy with an EGFR inhibitor comprising administering a combination of an EGFR inhibitor such as cetuximab, and an MEK inhibitor such as PD0325901, and further teaches treating KRAS or BRAF resistant cancers. Klampfer further teaches the combination therapy provided a synergistic antiproliferation effect towards the RKO cell line. Although Klampfer doesn’t teach combination with a CDK 4/6 inhibitor such as palbociclib, Pek combination of PD0325901 and palbociclib resulted in a reduction of the EC50 of PD0325901 in several KRAS mutant CRC lines, as well as in a BRAF V600E mutant CRC line, RKO; additionally, the combination therapy provided a significant inhibitory effect against mouse xenograft models of BRAF V600E mutant CRC and KRAS mutant CRC. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have combined cetuximab, PD0325901, and palbociclib in a composition, and to have administered this combination to treat a BRAF-mutated colorectal cancer in a subject, because Klampfer and Pek teach combination therapies, EGFR inhibition and MEK inhibition, and MEK and CDK 4/6 inhibition, respectively, were effective for inhibiting or suppressing the growth of a BRAF V600E mutant CRC line. Klampfer further teaches administration of the combination can be performed continuously or intermittently; as such, one of ordinary skill in the art would have been motivated to have combined cetuximab, PD0325901, and palbociclib in a composition and kit, and to have administered this combination, continuously or intermittently as needed, to a subject in need of treatment for BRAF V600E mutated CRC, with the reasonable expectation that the combination therapy would have resulted in growth suppression of the CRC. Regarding the limitation of instant claim 25, wherein the combination reduces mean tumor volume by about 20-95%, it would have been prima facie obvious to have administered the combination of cetuximab, PD0325901, and palbociclib to treat a subject in need of treatment for BRAF V600E CRC, for the reasons discussed above. Therefore, it would have been further prima facie obvious that by practicing the same method as claimed, the result of treatment would have been the same, e.g., mean tumor volume would have been reduced by about 20-95%. 

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klampfer, US 20170027951 A1, publ. 2/2/2017, in view of Pek et. al., Oncogene, vol. 36, pp. 4975-4986, publ. 5/1/2017  as applied to claims 1, 7-8, 15-18, 21, 25, and 29 above, and further in view of Morikawa et. al., Oncology Lett., vol. 15, pp. 2195-2201, publ. online 12/8/2017.
The claims are drawn to the method of claim 21, wherein the cancer is stage IV colorectal cancer having a BRAF V600E mutation. 
Klampfer and Pek teach as discussed previously. Although Klampfer teaches treatment of CRC that has metastasized, and treatment of BRAF V600E mutated cancer, treatment of stage IV CRC is not explicitly taught.
Morikawa teaches stage IV CRC is defined as having synchronous distant metastasis, such as the liver or lung (p. 2195, 1st para of Intro). Morikawa teaches patients with stage IV BRAF mutated CRC had significantly poorer outcomes compared to CRC patients having KRAS mutations or wild-type tumors (p. 2198, left col., last para-right col., top para). Morikawa teaches that patients with BRAF V600E mutated CRC that received upfront chemotherapy prior to resection surgery demonstrated improved survival (abstract; p. 2198, right col., para before Discussion). Morikawa further teaches stage IV BRAF V600E mutant CRC patients are also more likely to exhibit distant metastases in multiple organs (p. 2200, left col., 2nd para). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims to have treated a subject having stage IV BRAF V600E CRC comprising administering (a) an EGFR inhibitor, cetuximab; (b) an MEK ½ inhibitor, PD0325901; and (c) a CDK 4/6 inhibitor, palbociclib, in view of the combined teachings of Klampfer, Pek, and Morikawa, because Klampfer and Pek teach in combination the active agents to inhibit the proliferation of a BRAF V600E mutant CRC line, as well as a mouse model of this cancer, while Morikawa teaches BRAF V600E CRC patients to be more likely to exhibit distant metastases in multiple organs, and to have improved survival when they recent chemotherapy prior to surgery. Thus, one of ordinary skill in the art would have been motivated to have administered the combination of cetuximab, PD0325901, and palbociclib to treat a patient with stage IV BRAF V600E CRC, with the reasonable expectation that survival of these patients would have been improved. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 15-18, 21-23, 25, 29, 42-44, and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 16-17 of copending application 16617229, in view of Klampfer, US 20170027951 A1, publ. 2/2/2017; Pek et. al., Oncogene, vol. 36, pp. 4975-4986, publ. 5/1/2017; and Morikawa et. al., Oncology Lett., vol. 15, pp. 2195-2201, publ. online 12/8/2017. The claims of the instant application are drawn to a composition comprising (a) an EGFR inhibitor; (b) an MEK ½ inhibitor; and (c) a CDK 4/6 inhibitor; wherein the composition doesn’t comprise a BRAF inhibitor. The instant claims are also drawn to a method of treating or delaying the progression of colorectal cancer in a subject comprising administering to the subject an effective amount of: (a) an EGFR inhibitor; (b) an MEK ½ inhibitor; and (c) a CDK 4/6 inhibitor; wherein the subject has cancer or is at risk of developing a colorectal cancer that has a BRAF mutation. The copending claims are drawn to a method of treating cancer in a subject comprising administering a combination of (a) an EGFR inhibitor; (b) an MEK ½ inhibitor; and (c) a CDK 4/6 inhibitor. The copending claims further recite cetuximab as an EGFR inhibitor, cobimetinib as the MEK ½ inhibitor, and palbociclib as the CDK 4/6 inhibitor (see copending claims 2-4), as well as separate or simultaneous administration of the active agents (see copending claims 6-7), which meets the limitations of instant claims 42-43. Treatment of CRC is recited by both sets of claims (see instant claim 21 & copending claim 11), as well as an adenocarcinoma (instant claim 18 & copending claim 9). The copending claims don’t recite the inclusion of a BRAF inhibitor, thereby meeting the limitations of instant claims 1 and 8. The copending claims don’t explicitly recite treating a BRAF mutated cancer, however, the copending claims do recite treating CRC with the same combination as recited by the instant claims. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to have applied the method of the copending claims to treat a CRC that has a BRAF mutation, in view of the teachings of Klampfer and Pek. Klampfer teaches compositions and methods of treating a cancer comprising administration of a combination of an EGFR inhibitor and a MEK or MET inhibitor (title & abstract; para [0004]). Klampfer further teaches the survival rate of patients with metastatic colorectal cancer (CRC) has significantly improved recently due to the availability of the anti-EGFR monoclonal antibodies such as cetuximab, however, the presence of KRAS mutations reduce the clinical benefit; even among WT KRAS CRC patients, only a small subset are responsive to EGFR inhibitors alone (para [0002]). Klampfer teaches a specific embodiment of treating colorectal cancer, and carcinoma or the colon, such as an adenocarcinoma comprising administering to a patient an effective amount of the combination of an EGFR inhibitor and a MEK or MET inhibitor (para [0007], [0145-0146]). Treatment of metastatic CRC is taught (para [0032]). Klampfer exemplifies cetuximab as an EGFR inhibitor (para [0053], [0056], [0076]). PD0325901 is taught as an example of an MEK inhibitor (para [0062]). Klampfer teaches the method for decreasing resistance of a cancer to treatment with an EGFR inhibitor (para [0009]), and further teaches treatment of subjects having a mutant KRAS gene (para [0137-0138]), or a mutant BRAF V600E mutation (para [0152]). Klampfer teaches the combination of the EGFR inhibitor, gefitinib, and MEK inhibition synergistically inhibited growth of RKO (CRC line) cells (para [0189-0191]). Pek et. al. teaches KRAS mutations are found in about 50% of all colorectal cancers (CRC), being one of the main and earliest drivers of tumorigenesis and disease progression; while treatment of CRC has improved with the use of the EGFR monoclonal antibody inhibitor, cetuximab, the emergence of KRAS mutations has been implicated in the emergence of cetuximab resistance (p. 4975, 1st para of Intro). Pek teaches the MEK inhibitor, PD0325901 was evaluated in CRC cell lines, alone or in combination with the CDK 4/6 inhibitor, palbociclib; combination of PD0325901 and palbociclib resulted in a reduction of the EC50 of PD0325901 in several KRAS mutant CRC lines, as well as in a BRAF V600E mutant CRC line, RKO, indicating CDK 4/6 activity is important in BRAF mutant tumors (p. 4976, left col., last para-right col., top para). Pek further teaches palbociclib increases the sensitivity of KRAS/BRAF mutant CRC to the MEK inhibitor, PD0325901, but to reduce the cytotoxic effects of the MEK inhibitor towards normal colon epithelial cells (p. 4976, left col., last para-right col., top para). Pek additionally teaches the combination of palbociclib and PD0325901 to significantly inhibit proliferation of KRAS dependent and BRAF mutant CRC, but not in KRAS independent CRC or in normal colon epithelial cells (p. 4976, right col., middle para). Furthermore, Pek teaches mouse xenograft models of BRAF V600E mutant CRC and KRAS mutant CRC demonstrated a significant reduction in tumor growth when administered the combination of PD0325901 (20-25 mg/kg) and palbociclib (50 mg/kg) (p. 4980, right col., 2nd para; p. 4984, Fig. 6). Therefore, as both Klampfer and Pek teach the active agents of the claimed combination to inhibit the proliferation of RKO, a BRAF V600E CRC line, it would have been prima facie obvious to have applied the method of the copending claims to treat a BRAF V600E CRC. Instant claim 22 recites treating stage IV CRC; although this limitation is not explicitly recited by the copending claims, it would have been prima facie obvious to have treated stage IV CRC using the method of the copending claims, in view of Morikawa. Morikawa teaches stage IV CRC is defined as CRC has synchronous distant metastasis, such as the liver or lung (p. 2195, 1st para of Intro). Morikawa teaches patients with stage IV BRAF mutated CRC had significantly poorer outcomes compared to CRC patients having KRAS mutations or wild-type tumors (p. 2198, left col., last para-right col., top para). Morikawa teaches that patients with BRAF V600E mutated CRC that received upfront chemotherapy prior to surgery demonstrated improved survival (abstract; p. 2198, right col., para before Discussion). Morikawa further teaches stage IV BRAF V600E mutant CRC patients are also more likely to exhibit distant metastases in multiple organs (p. 2200, left col., 2nd para). Morikawa teaches BRAF V600E CRC patients to be more likely to exhibit distant metastases in multiple organs, and to have improved survival when they recent chemotherapy prior to surgery, therefore, one of ordinary skill in the art would have been motivated to have administered the combination of cetuximab, PD0325901, and palbociclib as recited by the copending claims to treat a patient with stage IV BRAF V600E CRC, with the reasonable expectation that survival of these patients would have been improved. Regarding the limitation of instant claim 25, wherein the combination reduces mean tumor volume by about 20-95%, it would have been prima facie obvious to have administered the combination of cetuximab, PD0325901, and palbociclib to treat a subject in need of treatment for BRAF V600E CRC, for the reasons discussed above. Therefore, it would have been further prima facie obvious that by practicing the same method as claimed, the result of treatment of the copending claims would have been the same, e.g., mean tumor volume would have been reduced by about 20-95%. The instant claims and method of the copending claims are as such not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claims 27-28 and 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statements
The IDS filed on 5/10/21 has been considered. 

Conclusion
Claims 1, 7-9, 15-18, 21-23, 25, 27-29, and 42-47 were examined. Claims 1, 7-9, 15-18, 21-23, 25, 29, 42-44, and 47 are rejected. Claims 27-28 and 45-46 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627